Citation Nr: 1620864	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  13-09 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for carpal tunnel syndrome, right upper extremity.

2. Entitlement to service connection for carpal tunnel syndrome, right upper extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 2000 to June 2004.  This case comes before the Board of Veterans' Appeals (Board) on appeal from by the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO) rating decision in January 2013 that, inter alia, (1) denied service connection for carpal tunnel syndrome, right upper extremity; (2) denied service connection for carpal tunnel syndrome, left upper extremity; (3) denied service connection for bilateral hearing loss; and (4) denied service connection for tinnitus.  An interim rating decision in March 2013 granted service connection for tinnitus with a 10 percent rating, effective March 23, 2012. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On January 2013 VA examination, the examiner noted that carpal tunnel syndrome in the Veteran's right upper extremity had been diagnosed in January 2013, but that diagnosis was not definitive.  The examiner noted that an electromyography (EMG) study was requested to confirm the diagnosis, but the request was canceled due to the inability to reach the Veteran by phone to schedule the procedure.  The Veteran was scheduled for four subsequent appointments for an EMG, but she failed to report for each appointment.  In a March 2015 statement, the Veteran reported she "had received several appointment letters in the mail [for the claimed issues], but [she] was not aware that they were compensation and pension examinations.  "She also reported she did not receive coordinating telephone calls from the VA regarding the appointments, "and consequently the appointments were made at inappropriate times for my schedule.  They interfered with my child day care, and my drill status as a drilling National Guard."  As good cause is shown for her failure to report for examinations, it should be rescheduled.

A January 2014 VA treatment note noted the Veteran has a history of left wrist carpal tunnel syndrome.  The Veteran has not received an examination regarding her left upper extremity.  Accordingly, an examination is warranted. 

The Veteran is hereby notified that it is her responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for any future VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify the provider(s) of any and all evaluations and/or treatment she has received for bilateral wrist disabilities not already associated with the record, to include records at the Minneapolis VA Medical Center since January 2014, and to provide authorizations for VA to obtain records of any such private treatment.  The AOJ should obtain for the record complete clinical records of all pertinent treatment or evaluation (copies of which are not already associated with the claims file) from the providers identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is her responsibility to ensure that private treatment records are received.

2. The AOJ should also arrange for an appropriate examination of the Veteran to ascertain the nature and likely etiology of her current right and left wrist disabilities.  The AOJ should contact the Veteran by telephone to confirm the appointment, and the Veteran should be notified that a failure to show up for an examination or a test or study in conjunction with an examination may result in the denial of her claims.  The Veteran's entire record must be received by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

a. Please identify (by medical diagnosis) each wrist disability found. 

b. What is the most likely etiology for each wrist disability diagnosed? Specifically, is it at least as likely as not (a 50% or better probability) that the disability was incurred in service or caused by an in-service injury, event, or illness?

The examiner must explain the rationale for all opinions, citing to relevant service treatment records, supporting factual data, and medical literature, as appropriate.

3. The AOJ should then review the entire record and readjudicate the claims on appeal.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and her representative and opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




